Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 11, 2021

The Court of Appeals hereby passes the following order:

A21A1568. JOHN HUGHES GREEN v. THE STATE.

      John Hughes Green pled guilty to trafficking methamphetamine and possession
of less than one ounce of marijuana. The trial court entered Green’s judgment of
conviction and sentence on April 22, 2021, and Green filed a pro se notice of appeal
on May 20, 2021. We lack jurisdiction.
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (punctuation omitted). Here, Green was represented by counsel
at his guilty plea hearing. There is nothing in the record indicating that the attorney
either withdrew or was relieved from representation. See White v. State, 302 Ga. 315,
318 (2) (806 SE2d 489) (2017) (“[D]efense counsel’s duties toward their clients
extend for at least the 30 days after the entry of judgment when a notice of appeal
may be filed.”). Under these circumstances, Green’s pro se notice of appeal is a
nullity. See Soberanis v. State, 345 Ga. App. 403, 405 (812 SE2d 800) (2018). For
this reason, the appeal is hereby DISMISSED. See id.
      Because Green was represented by counsel before the trial court, he is informed
of the following in accordance with Rowland v. State, 264 Ga. 872, 875-876 (2) (452
SE2d 756) (1995):
      This appeal has been dismissed because your attorney failed to file a
      proper and timely notice of appeal. If you still wish to appeal, you may
      petition the trial court for leave to file an out-of-time appeal. If the trial
      court grants your request, you will have 30 days from the entry of that
      order to file a notice of appeal referencing your conviction. If the trial
      court denies your request, you will have 30 days from the entry of that
      order to file a notice of appeal referencing the denial of your request for
      an out-of-time appeal.


The Clerk of Court is DIRECTED to send a copy of this order to Green and to his
attorney, and the latter also is DIRECTED to send a copy to Green.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/11/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.